Citation Nr: 0318560	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  01-09 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1968 to 
December 1969.  His service records show that he served in 
Vietnam and was an armor crewman.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2001, a 
statement of the case was issued in November 2001, and a 
substantive appeal was received in November 2001.  

REMAND

VA examination report in April 2001 indicated that in the 
absence of any records from the file that mention any 
specific stressors, it was the examiner's opinion that the 
veteran did not fulfill the criteria for PTSD.  The Board 
notes that specific stressor information was received by the 
veteran following the examination and is now associated with 
the file.  Further, in the reasons and bases section of the 
November 2001 statement of the case, the RO appears to state 
that the veteran's claimed stressors have been verified from 
independent sources.  However, these sources were not 
incorporated into the record and therefore, cannot be 
verified by the Board at this time.  It is also unclear 
whether or not the RO concluded that the cited sources 
supported a finding that the veteran engaged in combat with 
the enemy. 

In Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed a claim for service connection for PTSD and noted 
that "[a]lthough the unit records do not specifically state 
that the veteran was present during the rocket attacks, the 
fact that he was stationed with a unit that was present while 
such attacks occurred would strongly suggest that he was, in 
fact, exposed to attacks."  See also Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The Court went on to note that 38 C.F.R. 
§ 3.304(f) only requires credible supporting evidence that 
the claimed stressor occurred.  Corroboration of a veteran's 
personal participation is not required.

Prior to May 1, 2003, the Board would have attempted to 
perform its own development  to cure deficiencies in the 
record pursuant to 38 C.F.R. § 19.9(a)(2).  However, it 
appears that this regulation has been recently invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, - 7305, - 7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that a 
claimant is entitled to preliminary RO review of all newly 
developed evidence.   

For the reason set forth above, the case is hereby REMANDED 
for the following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  The results from the RO's assistance 
in verifying the veteran's claimed 
stressors, including any relevant 
sections from the "Order of Battle" (as 
referenced in the statement of the case), 
should be obtained and associated with 
the claims file.  The RO should also 
clearly document for the record whether 
or not the veteran engaged in combat with 
the enemy.   

3.  The veteran should then be scheduled 
for a special VA examination for PTSD.  
The RO should clearly inform the examiner 
as to whether it has found that the 
veteran engaged in combat with the enemy 
or, if not, whether any claimed stressors 
have been verified.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All medically indicated 
special tests should be conducted.  

a.  If the RO has determined that 
the veteran engaged in combat with 
the enemy, then the examiner 
indicate whether the veteran has 
PTSD related to any claimed 
stressors.  

b.  If the RO has determined that 
the veteran did not engage in combat 
with the enemy but that certain 
stressor(s) have been verified, then 
the examiner should indicate whether 
the veteran has PTSD related to the 
verified stressor(s).  

4.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
whether service connection for PTSD is 
warranted.  If this benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



